MEMORANDUM**
John Richards appeals pro se the district court’s order denying his motion for attorneys’ fees. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a denial of attorneys’ fees, see United States v. Yochum (In re Yochum), 89 F.3d 661, 670 (9th Cir.1996), and we affirm.
The district court acted within its discretion in concluding that the Internal Revenue Service’s litigation position was substantially justified. See Id. at 670-71. Accordingly, we affirm the denial of fees. See 26 U.S.C. § 7430(c)(4)(B).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.